Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-13, 15-23 and 25-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the previously cited prior art fails to teach “validating payload based on a data exchange policy for the IoT device.”
Applicant further argues that the previously cited prior art fails to teach comparing the acceptable data range to the payload associated with application of the IoT device.”
Examiner disagrees in part.  
As the claims are currently presented, the previously cited prior art teaches network systems whereby devices are connected to the Internet  (Internet of devices).  In addition, the previously cited prior art utilize software/algorithm instructions to aid in the exchange (data exchange processes/procedures) of data information between devices utilizing the Internet.
In light of Applicant argument regarding that the previously cited prior art fail to teach “comparing the acceptable data range to the payload,” Examiner has performed an additional prior art search, whereby the results are used in combination with some of the previously cited prior art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1-3, 5-9, 11-13 and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schwindt (USPGPUB 20190/238470.) 



Regarding claim 1, and 11, Schwindt teaches an electronic device comprising: a communication interface; and an electronic processor coupled to the communication interface (see Fig. 1-4, electronic device with processor, interface) and configured to 
receive, via the communication interface, at least one network message including a payload associated with an application of an IoT device (see para: 0038-0041,  communication networks utilized may include various networks, such as IP/Internet Protocol wherein multiple devices within network communicate with other devices in the network as well as devices of other networks via wireless, therefore, the devices in the Internet environment are internet of things (IoT); whereby communication is via wireless application protocols/WAP (e.g. programs/algorithms); see para: 0056-0057, message payload associated with application/protocol w/r IoT, wherein the application/protocol constraints assist in defining range of allowable values); 
retrieving a data exchange policy for the IoT device (see para: see para: 0038-0041, 0066, 0067, 0069, access/read protocol constraints (exchange application/process/procedure), 
the data exchange policy including an acceptable data range for the IoT device (see Fig. 6-8,  para: 0038, 0056, 0057, allowed range associated with protocol constraints/exchange); 
determine whether the payload is valid based on the data exchange policy (see Fig. 4 & 7, para: 0056 & 0057, range of data values associated with payload are allowed/valid based on protocol constraints/exchange process); and in response to determining that the payload is invalid, process the at least one network message based on the data exchange policy (see para: 0023, 0025, 0027, 0091-0095, message processed based on protocol constraints/exchange policy); 
wherein determining whether the payload is valid includes comparing the acceptable data range to the payload associated with the application of the IoT device (see Fig. 7 @ block 530, 532, 536, 506; see para: 0056-0057, 0061, 0068, 0083, 0103-0105 & 0110, comparing range of approved values against protocol application reference/criteria/constraint values.)



Regarding claim 2 and 12, Schwindt disclose wherein the electronic processor (see Fig. 12, processor) is further configured to in response to determining that the payload is valid (see Fig. 7, determine validity of payload), transmit, via the communication interface, the at least one network message (see Fig. 1-4, communication interface/ports.)  

Regarding claim 3 and 13, Schwindt disclose wherein the electronic processor is further configured to extract, from the at least one network message, a payload associated with the IoT device (see Fig. 6 & 7, step 536 & step 506, para: 0038, 0039, multiple sensors/devices associated with Internet/IoT devices.)  

Regarding claim 5 and 15, Schwindt disclose wherein the electronic processor is further configured to determine a transmission frequency for the payload; retrieve an acceptable transmission frequency range for the payload (see para: 6, 7, 0104, 0105, 0110); and determine whether the payload is valid by comparing the transmission frequency to the acceptable transmission frequency range (see abstract, Fig. 6 & 7, para: 0104, 0105, 0110, comparing range of actual characteristic value with a range of reference characteristic value.)  

Regarding claim 6 and 16, Schwindt disclose wherein the electronic processor is further configured to extract the payload from an application layer of the at least one network message (see para: 0090-0093, 0096, drop payload/message from application/algorithm.)  

Regarding claim 7 and 17, Schwindt disclose wherein the payload includes at least one selected from a group consisting of a command to the IoT device, a configuration setting for the IoT device, an operational state for the IoT device (see para: 0028, 0029, operational mode) a data query to the IoT device, and a data value from the IoT device (see para: 0038.)  

Regarding claim 8 and 18, Schwindt disclose wherein the electronic processor is further configured to process the at least one network message by dropping the at least one network message (see para: 0026, dropping a network message.)  

Regarding claim 9 and 19, Schwindt disclose wherein the electronic processor is further configured to process the at least one network message by placing the at least one network message in quarantine (see para: 0061, communication packet quarantine.)                     

Claim Rejections - 35 USC §103
10. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the
claimed invention is not identically disclosed as set forth in section 102, if
the differences between the claimed invention and the prior art are such that
the claimed invention as a whole would have been obvious before the effective
filing date of the claimed invention to a person having ordinary skill in the art to
which the claimed invention pertains. Patent ability shall not be negated by the
manner in which the invention was made.

11. 	Claim 10 and 20-23 and 25-30 are rejected under 35 U.S.C. 103 as being
unpatentable over Schwindt (USPGPUB 20190/238470) in view of Smith et al (USPGPUB 20190349426.)

Regarding claim 10 and 20, although Schwindt fail to teach wherein the electronic processor is further configured to process the at least one network message by generating an alarm, in analogous art, Smith teaches sending alarms to process messages (see para: 0535, generating alarms.)  
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to implement process the at least one network message by generating an alarm as taught by Smith with the combined teachings of Schwindt and Nenov for the purpose of further provide data management in an IoT system.

Regarding claim 21, Schwindt disclose an IoT device; 
retrieve, from the database, a data exchange policy for the IoT device, the data exchange policy including an acceptable data range for the IoT device(see Fig. 6, 7 & 8, data exchange process flow chart for determining acceptable data range associated with internet devices); 
determine whether the payload is valid based on the data exchange policy (see Fig. 6, 7 & 8, data exchange process flow chart for determining acceptable data range associated with internet devices); and 
in response to determining that the payload is invalid, process the at least one network message based on the data exchange policy (see Fig. 6 thru 8); 
wherein determining whether the payload is valid includes comparing the acceptable data range to the payload associated with the application of the IoT device (see para: 0038, Fig. 1-5, message associated with device/network application/software);  
Although Schwindt fail to an enterprise application server configured to remotely control the IoT device  a database containing an information model of the capabilities of the IoT device teach an IoT firewall communicatively coupled to the IoT device, the enterprise application server, and the database, the IoT firewall configured to receive, from the enterprise application server, at least one network message including a payload associated with an application of the IoT device, in analogous art, Smith et al disclose fail to an enterprise application server configured to remotely control the IoT device (see para: 0405, 1305, 1308, enterprise application server);  an IoT firewall, communicatively coupled to the IoT device (see Fig. 0195, para: 0202, 0470, firewall w/r IoT), the enterprise application server, and the database, the IoT firewall (see para: 0345, 0347, database coupled to server) configured to receive, from the enterprise application server (see para: 0405, 1305, 1308, enterprise application server), at least one network message including a payload associated with an application of the IoT device (see Fig. 64, para: 0587, 0588 payload associated with application.)
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to implement teach an IoT firewall, communicatively coupled to the IoT device, the enterprise application server, and the database, the IoT firewall configured to receive, from the enterprise application server, at least one network message including a payload associated with an application of the IoT device as taught by Smith with the combined teachings of Schwindt and Nenov for the purpose of further provide data management in a IoT system.

Regarding claim 22, Schwindt further disclose wherein the IoT firewall is further configured to in response to determining that the payload is valid, transmit the at least one network message to the IoT device (see Fig. 1 & 7, para: 0037.)  

Regarding claim 23, Schwindt further disclose wherein the IoT firewall is further configured to extract, from the at least one network message, a payload associated with the IoT device (see Fig 1 & 7, para: 6, 7, 0037, 0104, 0105, 0110.)   

Regarding claim 25, Schwindt further disclose wherein the IoT firewall is further configured to determine a transmission frequency for the payload (see Fig 1 & 7, para: 6, 7, 0037, 0104, 0105, 0110); 
retrieve, from the database, an acceptable transmission frequency range for the payload (see abstract, Fig. 6 & 7, para: 0104, 0105, 0110, comparing range of actual characteristic value with a range of reference characteristic value);   and determine whether the payload is valid by comparing the transmission frequency to the acceptable transmission frequency range (see abstract, Fig. 6 & 7, para: 0104, 0105, 0110, comparing range of actual characteristic value with a range of reference characteristic value.)  
.  
Regarding claim 26, Schwindt further disclose wherein the IoT firewall is further configured to extract the payload from an application layer of the at least one network message (see para: 0090-0093, 0096, drop payload/message from application/algorithm.)    

Regarding claim 27, Schwindt further disclose wherein the payload includes at least one selected from a group consisting of a command to the IoT device, a configuration setting for the IoT device, an operational state for the IoT device (see para: 0028, 0029, operational mode), and a data query to the IoT device (see para: 0038.)  

Regarding claim 28,  Schwindt further disclose wherein the IoT firewall is further configured to process the at least one network message by dropping the at least one network message (see para: 0026, dropping a network message.)    

Regarding claim 29, Schwindt further disclose wherein the IoT firewall is further configured to process the at least one network message by placing the at least one network message in quarantine(see para: 0061, communication packet quarantine.)                     
  
Regarding claim 30, although Schwindt fail to teach wherein the electronic processor is further configured to process the at least one network message by generating an alarm, in analogous art, Smith teaches sending alarms to process messages (see para: 0535, generating alarms.)  
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to implement process the at least one network message by generating an alarm as taught by Smith with the teachings of Schwindt for the purpose of further provide data management in an IoT system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571-272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
September 28 2022

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467